In re Allstate Insurance Co.; — Defendants); applying for supervisory and/or re*984medial writ; to the Court of Appeal, Fifth Circuit, No. 96-CW-0643; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 416-823.
Granted. Judgment of the court of appeal vacated and set aside. Case remanded to the court of appeal to consider, pursuant to La.Code Civ.P. art. 927 B, whether plaintiffs’ suit for penalties under La.R.S. 22:1220 sets forth a cause of action in light of Theriot v. Midland Risk Ins. Co., 95-2895 (La. 5/20/97), 694 So.2d 184 (on rehearing).
KIMBALL, J., not on panel.